  Exhibit 10.1


 
DEED OF TERMINATION OF JOINT VENTURE AGREEMENT
 
 
 
This Deed of Termination of Joint Venture Agreement (“Deed”) is made on this 4th
day of June 2019 (the “Effective Date”), by and among:
 
SANUWAVE Health, Inc., a company incorporated in the State of Nevada, U.S.A. and
located at 3360 Martin Farm Road, Suite 100, Suwanee, GA 30024 U.S.A
(“SANUWAVE”).
 
Johnfk Medical, Inc., a company incorporated in Taiwan and located at 7 -8F, No.
919, Zhongzheng Road, Shonghe Dist., New Taipei City 235, Taiwan (“JohnFK”).
 
And
 
Holistic Health Institute Pte. Ltd, an exempt private limited company
incorporated in the Republic of Singapore, company number 201838185F with a
registered address at 6 Temasek Boulevard, #09-05, Suntec Tower Four, Singapore
(038986) (the “Company”).
 
*referred to in the JV Agreement (as defined below) as “Holistic Health
Institute Pte. Ltd (with such company name subject to confirmation by Singapore
Government)”
 
SANUWAVE, JohnFK and the Company are individually referred to as such or as a
“Party,” and are collectively referred to as the “Parties,” in this Deed.
 
WHEREAS:
 
A.
The Parties entered into that certain Joint Venture Agreement dated as of
September 21, 2018 (as amended, the “JV Agreement”) to establish the Company as
a joint venture (the “JV”) for undertaking the business to (a) sell, rent and
distribute SANUWAVE’s dermaPACE® and orthoPACE® devices (the “Products”) in the
territory comprising Taiwan, Singapore, Malaysia, Brunei, Cambodia, Myanmar,
Laos, Indonesia, Thailand, the Philippines, Vietnam and such additional regions
of Southeast Asia (if any) agreed to from time to time among the Parties (the
“Territory”); (b) refurbish and maintain applicators for usage by clients in the
Territory, and (c) carry on such other businesses and activities in the
Territory and make other investments as may be approved by the Board (as defined
in the JV Agreement) from time to time (collectively, the “Business”).
 
B.
SANUWAVE and JohnFK have held discussions pursuant to which JohnFK has agreed
and consented to:
Pay SANUWAVE the outstanding amount of $63,275 USD for equipment delivered to
JohnFK (See Exhibit A hereto for copy of outstanding invoices) (the “Equipment
Payment”).
 
Pay SANUWAVE a penalty fee of $50,000 USD for early termination of the JV
Agreement (See Exhibit B hereto for copy of penalty fee invoice) (the “Early
Termination Payment”).
 
C.
The Parties desire by this Deed to terminate the JV and the JV Agreement and to
provide for the liquidation of the Company as soon as reasonably practicable
following the execution and delivery of this Deed by the Parties, all subject to
the terms and conditions detailed hereunder.
 
NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the Parties agree as follows:
 
1.
 Termination and Liquidation. The JV Agreement is hereby terminated. Each of
SANUWAVE and JohnFK hereby waives its rights under the first sentence of Section
7.3 of the JV Agreement and authorizes the winding down and liquidation of the
Company as soon as reasonably practicable following the Effective Date. Subject
to applicable laws governing distributions in liquidation, all distributions in
liquidation, if any, to SANUWAVE and JohnFK shall be made in accordance with
Section 7.3 of the JV Agreement. Each Party agrees that it will reasonably
cooperate with each other Party in order to ensure an orderly winding down and
liquidation of the Company. Without limitation of any other provision of this
Deed, in connection with the winding down and liquidation of the Company, each
of the Company and JohnFK (i) shall return to SANUWAVE all proprietary
information and materials of SANUWAVE, and all copies and other manifestations
thereof, relating to the Products, and (ii) at its sole expense shall execute,
acknowledge, attest, certify and deliver any and all assignments, certificates,
instruments and documents reasonably requested by SANUWAVE from time to time in
order to effect the assignment to or obtaining by SANUWAVE of any and all
registrations, licenses and permissions necessary to the importation, promotion,
marketing, sale, rental, distribution and/or servicing of the Products and
related technology and intellectual property within the Territory or any part
thereof (excluding such as possessed by JohnFK with respect to Taiwan, subject
to the execution and delivery by SANUWAVE and JohnFK of the Distribution
Agreement (as hereinafter defined).
 
 
1

 
 
2.
Rights and Licenses. Without limiting the generality of the foregoing, all
rights and licenses granted by SANUWAVE to the Company and/or JohnFK under the
JV Agreement or otherwise in connection with the JV with respect to the Products
and to any intellectual property rights therein, including, but not limited to,
rights and licenses to import, promote, market, sell, rent, distribute and/or
service the Products in the Territory and to use and display the trademarks of
SANUWAVE in connection with such activities, are hereby terminated. The Parties
agree that SANUWAVE is and shall remain the sole and absolute owner of the
Products and of any and all improvements, modifications, updates, upgrades and
enhancements thereto made by any Party during the term of the JV Agreement, and
of all technology and intellectual property rights relating thereto. All
registrations of the Products obtained by or on behalf of the Company and/or
JohnFK in the Territory shall belong solely to, and are hereby assigned and
conveyed by the Company and JohnFK to, SANUWAVE, and may be assigned by SANUWAVE
to any other person or persons in SANUWAVE’s sole discretion.
 
3.
Payment. Concurrently with the execution and delivery of this Deed by the
Parties, JohnFK shall pay to SANUWAVE the Equipment Payment and the Early
Termination Payment in US Dollars in a single installment by wire transfer of
immediately available funds to the designated account of SANUWAVE.
 
4.
Representations and Warranties. Each of the Parties represents and warrants
that:
 
(i)
its execution, delivery and performance of this Deed: (a) has been duly
authorized by all necessary corporate action of such Party; (b) does not violate
any provision of any of the governing documents of such Party; (c) will not
constitute a breach of or a default under (or an event which with the giving of
notice or the passage of time, or both, would constitute such a breach of or
default under) any agreement, commitment, contract, instrument, mortgage,
indenture, lease or license, written or oral, to which such Party is a party or
to which it may be subject or by which it or any of its assets may be bound; (d)
will not violate any law or regulation applicable to such Party; and (e) does
not require the consent, approval or waiver of or by any other person or entity
or any governmental authority, which consent, approval or waiver has not been
obtained in writing by such Party on or before the Effective Date; and
 
(ii)
the Deed constitutes the valid and legally binding agreement of such Party
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable laws regarding bankruptcy, insolvency or creditors’
rights generally or by general principles of equity or limitations on the
availability of equitable relief.
 
5.
Liquidation Expenses. Each of SANUWAVE and JohnFK shall be responsible for, bear
and pay one-half of the total aggregate fees, costs and expenses incurred in
connection with the winding down and liquidation of the Company.
 
6.
Distribution Agreement. Concurrently with the execution and delivery hereof,
SANUWAVE and JohnFK shall enter into a Distribution Agreement in substantially
the form attached hereto as Exhibit C (the “Distribution Agreement”).
 
7.
Release. Each Party, for itself and its respective affiliates and subsidiaries
and each of their past, present and future agents, attorneys, representatives,
officers, directors, members, partners, shareholders, subsidiaries, affiliates,
successors and assigns, and the beneficiaries, heirs, executors, administrators,
and families of such persons (collectively, “Releasors”), in consideration of
the releases herein provided by the other Parties, does hereby release, waive,
remise, and forever discharge each other Party and such other Party’s respective
predecessors and its and their past, present and future agents, attorneys,
representatives, officers, directors, members, partners, shareholders,
subsidiaries, affiliates, successors and assigns, and the beneficiaries, heirs,
executors, administrators, and families of such persons (collectively,
“Releasees”) from all, and all manner of, actions, causes of action, suits,
bonds, bills, covenants, controversies, agreements, promises, trespasses,
damages (whether general, special or punitive), judgments, executions, claims
and demands, indebtedness (either as principal obligor or as surety or other
accommodation party), liens, liabilities, obligations, indemnities, costs,
expenses, losses, attorneys’ fees and expenses (whether or not litigation is
commenced), of every kind and nature whatsoever, whether based in contract,
tort, or statutory liability, whether fixed or contingent, known or unknown,
suspected or unsuspected, foreseen or unforeseen (“Claim” or “Claims”), which
any such Releasor had, now has or may in the future have, arising under or
related to the JV, the JV Agreement and/or the transactions of the Parties
carried on thereunder or in connection therewith. Notwithstanding the foregoing,
nothing in this Section 7 shall release any Releasor from (i) its or his
obligations under this Deed or the Distribution Agreement, (ii) any Claim
arising under or related to the winding down and/or liquidation of the Company,
or (iii) any breach or violation by a party after the Effective Date of its
confidentiality obligations under Section 6.2 of the JV Agreement, which Section
6.2 the Parties agree shall survive the execution and delivery of this Deed and
the termination of the JV Agreement.
 
8.
Governing Law. This Deed shall be governed by and construed in accordance with
the laws of Singapore.
 
 
2

 
 
9.
Dispute Resolution. Any dispute among the Parties or between any of them arising
under or related to this Deed shall be resolved in accordance with the
provisions of Section 8.2 of the JV Agreement, which provisions are hereby
incorporated by reference into this Deed.
 
10.
Entire Agreement. This Deed and the Distribution Agreement represent the entire
and final agreement of the Parties with respect to the subject matter hereof and
thereof, and supersede and merge any and all prior agreements, statements,
promises and communications by, between or among the Parties or any of them with
respect to such subject matter.
 
11.
Severability. Each and every obligation under this Deed shall be treated as a
separate obligation and shall be enforceable as such. If a term of this Deed is
or becomes illegal, invalid or unenforceable in any respect under any
jurisdiction, that will not affect (i) the legality, validity or enforceability
in the jurisdiction of any other term of this Deed or (ii) the legality,
validity or enforceability in any other jurisdictions of that or any other term
of this Deed. Such term shall be replaced or mutually acceptable provision,
which being valid, legal, enforceable comes closest to the intention of the
Parties underlying such illegal, invalid or unenforceable provision.
 
12.
Notices. All communications, notices and disclosures required or permitted by
this Deed shall be in writing and shall be deemed to have been given on the
earlier of the date (a) when delivered personally, by messenger, by overnight
delivery service or otherwise, or (b) when received via facsimile, telex or
other electronic transmission, in all cases addressed to the Party to which it
is intended at its address or telefacsimile number set forth below, unless and
until a Party notifies the other Party in writing of a change:
 
If to SANUWAVE:
 
SANUWAVE Health, Inc.
 
Attn: Chief Financial Officer
 
3360 Martin Farm Road, Suite 100
 
Suwanee, GA 30024
 
Lisa.Sundstrom@sanuwave.com
 
If to JohnFK:
 
JohnFK Medical, Inc.
 
Attn: President
 
916 Zhongheng Road, Zhonghe District
 
New Taipei City, Taiwan
 
Feikai.syu@fkshealth.com
 
If to the Company:
 
Holistic Wellness Alliance Pte. Ltd.
 
6 Temasek Boulevard, #09-05
 
Suntec Tower Four
 
Singapore (038986)
 
13.
Counterparts. This Deed may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which, taken together, shall
constitute one and the same instrument.
 
 
 
 
 
[The remainder of this page is intentionally left blank]
 
 
3

 
 
IN WITNESS WHEREOF, the Parties have caused this Deed of Termination of Joint
Venture Agreement to be executed by their duly authorized representatives as of
the Effective Date first written above.
 
Signed, Sealed and Delivered for and on behalf of:
 
SANUWAVE HEALTH, INC.
 
By: ____________________________

 
Name: Kevin A. Richardson II
 
Title: Chief Executive Officer and
Chairman of the Board of Directors
 
In the presence of:

 
 
 
________________________________ 

Witness’ signature
Name:

Signed, Sealed and Delivered for and on behalf of:
 
HOLISTIC HEALTH INSTITUTE PTE. LTD
 
By: ____________________________
 
Name:
 
Title:
 
In the presence of:
 
 
 
 
_____________________________
Witness’ signature
Name:

                                                                                    
                                                                                  

Signed, Sealed and Delivered for and on behalf of:
 
JOHNFK MEDICAL, INC.
 
By: ____________________________
 
Name: Fei-Kai Syu
 
Title: Chairman and Chief Executive Officer
 
In the presence of:
 
 
 
 
___________________________________
Witness’ signature
Name:

 
 
 

 
 
4

 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT A
 
OUTSTANDING INVOICES
 
 
 
 
 
Invoice 20301 Dated October 31, 2018 for $6,050.00
 
 
 
Invoice 20329 Dated December 28, 2018 for $58,325.00
 
 
 
(see attached)
 
 
 
 
 
 
5

 
EXHIBIT B
 
JOINT VENTURE TERMINATION PENALTY INVOICE
 
 
 
 
 
Invoice 20335 Dated April 11, 2019 for $50,000.00
 
 
 
(see attached)
 
 
 
 
 
 
6

 
 
 
EXHIBIT C
 
FORM OF DISTRIBUTION AGREEMENT
 
 
 
 
 
(see attached)
 
 
 
 
 
 
7
